Per Curiam.

The reasonable construction of the act, though no precise directions are given for the purpose, is, *that these societies should be formed after due public notice given to all the inhabitants of the county. The notice given for the formation of a society for the two counties, was a private notice sent to the members of the Farmers’ Club; it was not sufficiently general and public. The counties of Dutchess and Columbia am large ; and the provision in the act was evidently intended for small counties contiguous to each other. We think, therefore, that this motion ought not to be granted.
Motion denied.